Citation Nr: 1143144	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  03-119 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed degenerative disc disease of the cervical spine, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed degenerative disc disease of the lumbosacral spine, to include as due to an undiagnosed illness.

3.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.

4.  Entitlement to an initial compensable evaluation for the service-connected chronic fatigue syndrome.  

5.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968 and from November 1990 to March 1991, when he deployed to Southwest Asia in support of Operation Desert shield/Storm.  He also had in excess of 20 years of service in the Reserve.

The claim for a compensable evaluation for the service-connected left ear hearing loss initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the RO.  The Board denied the increased evaluation claim for left ear hearing loss in a decision promulgated in March 2005.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2006, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) entered into a Joint Motion for Remand.  This motion was granted by an October 2006 Order of the Court.

The Board thereafter, in March 2007, remanded this matter to the RO so that the Veteran could be afforded a VA audiological examination.

In March 2007, the Board also granted service connection for chronic fatigue, with muscle weakness and soreness, as due to an undiagnosed illness.

Because the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection for chronic fatigue, the Board has characterized this issue in accordance with the decision of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

The claims of service connection for degenerative disc disease of the cervical and lumbosacral segments of the spine, to include as due to an undiagnosed illness, are on appeal from an April 2004 RO decision. 

The Board also remanded these matters in March 2007 for additional development of the record.

In a decision issued in August 2009, the Board denied the Veteran's claims.  The Veteran appealed the decision to the Court, which issued an Order in November 2011 that granted the Joint Motion for Partial Remand, vacating the decision, in part, and remanding the indicated matters for compliance with the terms of the Joint Motion.

In April 2011, the Board remanded the issues of service connection for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbosacral spine; a compensable evaluation for the service-connected left ear hearing loss and an initial compensable evaluation for the service-connected chronic fatigue with muscle weakness and soreness to the RO for development in accordance with the Joint Motion.  

The Board finds that, on this record, the issue of a total rating based on individual unemployability (TDIU) by reason on service-connected disability has reasonably been raised for appellate consideration.  See the Veteran's statement dated in August 2011 and his attorney's statement dated in September 2011.  


The Court has held that, when evidence of unemployability is presented, the issue of whether a TDIU rating will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451. 

The issues of entitlement to service connection for the cervical spine disability and the lumbar spine disability, entitlement to a higher rating for the service-connected chronic fatigue syndrome, and a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected disability manifested by a left ear hearing loss is not shown to have been manifested by worse than level II hearing loss at any time during the appeal.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a compensable evaluation for the service-connected left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87 including Diagnostic Code 6100 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in August 2007, February 2008, June 2008, April 2011, and May 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating for hearing loss, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The June 2008 correspondence included the specific rating criteria for hearing loss.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the VCAA letters.

The claims were readjudicated in September 2007, November 2008, and August 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from April 1991 to July 2011 are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent a VA audiometric examinations in May 2011, August 2007, March 2002, and September 1999 to obtain medical evidence as to the nature and severity of the service-connected hearing loss of the left ear.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Increased Rating

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  

To evaluate the degree of disability for bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86.  

In situations where, as here, compensation has been granted only for hearing loss involving one ear and the veteran does not have total deafness in both ears, the hearing acuity of the nonservice-connected ear is considered to be normal or as level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  

In such situations, 10 percent is the highest rating assignable where hearing in the compensable ear is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87.  

Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In every instance where the Rating Schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Analysis

Service connection is currently in effect for only the left ear hearing loss, currently rated at a noncompensable level percent under Diagnostic Code 6100.  The nonservice-connected right ear is assigned a Roman Numeral designation of I.  

The Board finds that based on the clinical audiometric findings of record, Table VI of 38 C.F.R. § 4.85 is applicable in this case.  The provisions set out in 38 C.F.R. § 4.86 (exceptional patterns of hearing impairment) are not applicable in this case.  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. 

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran asserts that his service-connected left ear hearing loss should be assigned a compensable rating.  

The Veteran was afforded a VA audiometric examination in September 1999.  The left ear pure tone thresholds (in decibels) were:  




HERTZ



500
1000
2000
3000
4000






LEFT
N/A
20
35
55
65

Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  The average puretone threshold for the left ear was 44 decibels.  

The findings of the September 1999 evaluation translates to level I hearing loss in the right ear and level II hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a noncompensable rating and no higher under Table VII of the rating schedule.  

The Veteran was afforded a VA audiometric examination in March 2002.  The left ear pure tone thresholds (in decibels) were:  




HERTZ



500
1000
2000
3000
4000






LEFT
N/A
20
40
60
65

The average left ear pure tone threshold was that of 46 decibels.  His speech audiometry revealed that speech recognition ability of the left ear was 96 percent correct.  

The findings of the March 2002 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a noncompensable rating and no higher under Table VII of the rating schedule.  

The Veteran was afforded a VA audiometric examination in August 2007.  The left ear pure tone thresholds (in decibels) were:  




HERTZ



500
1000
2000
3000
4000






LEFT
N/A
30
50
60
75

The average left ear pure tone threshold was that of 54 decibels.  His speech audiometry revealed that speech recognition ability of the left ear was 92 percent correct.  

The findings of the August 2007 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a noncompensable rating and no higher under Table VII of the rating schedule.  

The Veteran was afforded a VA audiometric examination in May 2011.  The left ear pure tone thresholds (in decibels) were:  




HERTZ



500
1000
2000
3000
4000






LEFT
N/A
30
40
55
75

The average left ear pure tone threshold was that of 50 decibels.  His speech audiometry revealed that speech recognition ability of the left ear was 96 percent correct.  

The findings of the May 2011 evaluation translates to level I hearing loss in the right ear and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a noncompensable rating and no higher under Table VII of the rating schedule.  

The findings of the VA audiometric evaluations for the entire appeal period translate to no higher than a noncompensable level for the service-connected left ear hearing loss under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, an evaluation in excess of 10 percent is not warranted for the service-connected left ear hearing loss for any time during the period of the appeal.  The Board finds that a staged rating is not warranted in this case.  The Board also notes that the Veteran's hearing loss pattern does not fall into the "exceptional" patterns described in 38 C.F.R. § 4.86.

The Veteran argues that the service-connected hearing loss in the left ear interferes with his employability.  In an October 2002 statement, the Veteran stated that at work, he had great difficulty understanding telephone and person to person conversation.  He indicated that, most time, he had to ask people to repeat themselves because he seldom understood what was said the first time.  

In an October 2002 statement, a co-worker, K.C., stated that she was an analyst at the corporation where the Veteran worked.  K.C. indicated that she spent a lot of time working with the Veteran and noticed that he was hearing impaired.  K.C. observed that she had to speak a little louder and slower sometimes in order for him to hear her and found herself repeating what she said to him quite frequently.  This occurred in a crowded room with background noise and private offices.  

In an October 2002 statement, B.K. stated that she had known the Veteran personally and professionally since the 1970's.  B.K. stated that she worked with the Veteran in 1988 and, after 1991, when he returned from Desert Storm, noticed that he would read her lips, stand closer, and complained that he could not hear her.  B.K. stated that she again worked with the Veteran in 1998 when he had trouble hearing what she was saying when she stood right next to him.  

In another lay statement, another co-worker, noted that, in meetings, things needed to be repeated for the Veteran because he did not hear what was said the first time.  

In a May 2003 statement, the Veteran stated that hearing devices only amplified his hearing difficulties to the point where they were not useful.  In an August 2007 statement, the Veteran reported having difficulty hearing phone conversations and messages on phone recorders.  He had problems hearing or distinguishing words in all environments even in one on one conversations.  In a June 2008 statement, the Veteran stated that he was unable to hear on the telephone. 

The Board notes that the Veteran and other lay persons are competent to report his observable symptoms associated with his disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge).  

The Board also finds that such statements are credible because the statements are consistent with the evidence of record.   

The disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing results.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  On review, the lay evidence alone does not serve to present a basis to assign a higher rating under the established criteria.  38 C.F.R. § 4.85 including Diagnostic Code 6100.  

The Veteran in this regard argues that the VA audiometric examinations are not valid since the audiometric testing is conducted in soundproof rooms.  However, the testing procedures are established to provide uniformity in evaluating the severity of service-connected hearing disability in each case.  VA has no discretion in routine cases in accepting lay assertions over the results of the audiology studies.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has considered the Veteran's and his co-workers' lay statements when considering the issue of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2011).   

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not present an exceptional or unusual disability picture that would render the standard criteria for rating the service-connected left ear hearing loss inadequate.  

To the extent that the Veteran generally disagrees with the rating assigned for his level of impairment in accordance with rating criteria, his assertions about having difficulty in hearing under certain conditions do not present a unique circumstance that has not been contemplated by the schedular criteria.   

Although the Board recognizes the Veteran's complaints, the evidence simply does not show that his disability is unusual or exceptional.  Cf. Martinak.  In fact, the testing results in this case do not meet the criteria of an exceptional pattern of hearing impairment for rating purposes.  Moreover, his disability picture involves only the service-connected hearing impairment in the left ear with a numerical designation of I being assigned for the nonservice-connected right ear.  

The Board recognizes the Veteran's hearing difficulties, but finds that the rating criteria reasonably assess the Veteran's disability level in the context of the general framework for determining the average impairment in earning capacity resulting in civil occupations.  

The discussion reflects that the symptoms of the service-connected left ear hearing loss are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Veteran presented lay evidence establishing that he has difficulty hearing speech in person and on the telephone and that, at times, coworkers must repeat what they have said to the Veteran.   Once again, this is not found to represent an unusual or exceptional disability picture.  

Finally, the May 2011 VA audiometric examination report noted that the examiner opined that the hearing loss less likely than not interfered with the Veteran's ability to obtain and maintain gainful employment.  The examiner stated that the Veteran's ability to understand speech (word recognition scores) remained excellent and stable, therefore minimizing the effects of his hearing loss on his daily life.  The examiner stated that the Veteran had been issued VA hearing aids which, based on his test results and with consistent with daily use, should improve the Veteran's ability to understand conversations in background noise. 

On review of the record, to the extent that an unusual or exceptional disability is not presented in this case, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).   

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher compensable rating for the service-connected left ear hearing loss.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased, compensable evaluation for the service-connected hearing loss of the left ear is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran argues that he had cervical spine and lumbar spine disabilities that are related to his periods of active service and, in the alternative, are due to an undiagnosed illness.  

The Veteran was afforded a VA examination in May 2011 and the examiner was asked to render an opinion as to whether the cervical spine and lumbar spine disabilities were more likely, as likely, or less likely than not related to the Veteran's military service.  

The examiner opined that it was less likely than not that the cervical and lumbar spine disabilities are caused by or the result of military service because there was no documentation of the Veteran's having any back or neck symptoms, injuries, or complaints while in military service.  See the May 2011 VA examination report.    

However, there is competent and credible evidence of symptoms of back and neck pain since the Veteran's second period of service from November 1990 to March 1991.  The Veteran has provided competent and credible lay evidence that he has had back and neck pain since 1991.  An April 1991 VA treatment record notes that the Veteran reported having chronic back problems that were aggravated by active duty.  Physical examination revealed the presence of back pain.  A February 1993 VA Persian Gulf examination report indicates that the Veteran reported having back pain for the past two years.  In a November 1996 statement, the Veteran reported having back problems since 1991.  See also the Veteran's statements made at the February 2004 VA examination (gradual onset of back symptoms and pain beginning in 1991); upon physical examination in October 2003 (the Veteran reported having pain in the neck for 12 years); and at the May 2011 VA examination (the onset of symptoms of pain was in 1991).  

The record shows that x-ray examination of the lumbar spine in April 1991 was negative.  Degenerative arthritis and degenerative disc disease of the lumbar spine was diagnosed in April 1998.  Degenerative disc disease of the cervical spine was detected in 2003.  

The Board finds that additional VA examination to obtain a medical opinion as to the etiology of the cervical spine and lumbar spine disabilities is necessary.  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided in the examination report.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board finds that the May 2011 VA examination report is not probative since it appears that the examiner based the medical opinion upon inaccurate facts. 

Thus, the Board finds that an examination is needed to obtain a medical opinion as to whether the current cervical spine and lumbar spine disabilities are medical related to the Veteran's periods of service or are caused or aggravated by an undiagnosed illness that first manifested in service or by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the service-connected chronic fatigue syndrome was examined in May 2011.  However, this examination does not conform with the pertinent rating criteria in Diagnostic Code 6354, chronic fatigue syndrome.     

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, additional examination is necessary.   

The issue of a TDIU rating is now reasonable raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.

The record shows that the Veteran receives VA treatment for the service-connected chronic fatigue syndrome and the claimed cervical spine and lumbar spine disabilities.  The RO should obtain the VA treatment records for treatment of these disabilities dated from July 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records dealing treatment of the service-connected chronic fatigue syndrome and the claimed cervical and lumbar spine disabilities from the VA healthcare system in New York dated from July 2011.  

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed cervical spine and lumbar spine conditions. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  All current diagnoses pertinent to the cervical spine and lumbar spine should be reported.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current identified cervical or lumbar spine disability is causally related to an injury or another event or incident of the Veteran's active service.  The examiner also should opine as to whether any back or neck pain at least as likely as not is attributable to an identified disease process or pathology.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical or lumbar spine disability was caused or aggravated by the service-connected chronic fatigue syndrome.   

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of the service-connected chronic fatigue syndrome in terms of the established rating criteria.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the symptoms of the chronic fatigue syndrome and specifically indicate whether such symptoms result in debilitating fatigue and/or cognitive impairments (such as inability to concentrate forgetfulness, confusion) or a combination of other signs and symptoms.  The examiner should indicate whether the chronic fatigue symptoms are nearly constant or wax and wane, and whether such symptoms are controlled by continuous medication.  

The examiner should report whether the chronic fatigue symptoms restrict the Veteran's routine daily activities by less than 25 percent or less than 50 percent of pre-illness levels or restrict routine daily activities from 50 to 75 percent of the pre-illness level.  The examiner should indicate whether the chronic fatigue symptoms are so severe that the symptoms restrict routine daily activities almost completely and may occasionally preclude self-care.  

The examiner should report whether the chronic fatigue symptoms result in periods of incapacitation and if so, the duration of the incapacitation in a 12 month period (Chronic fatigue syndrome is considered to be incapacitating only when it requires bed rest and treatment by a physician).  

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected chronic fatigue syndrome and other service-connected disabilities, singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal to include that of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


